Ludelikh, C. J.
The relators have moved to dismiss the appeal taken by the city of New Orleans, oil the following, among other grounds, to wit:
That the city is without interest, either pecuniary or otherwise, in the suit.
The law grants the right of appeal to any.one> though not a party io the suit, if he have an interest in the subject matter of the suit. C. P. 571.
But he must allege and show that interest; and it must he a direct, pecuniary interest. 1 N. .S. 308 ; 4 N. S. 342 ; 4 N. S. 622 ; 2 Rob. 391.
The matter at issue is the right to office — whether the relators or *744the defendants are, under tlie law, entitled to hold the offices of Aider-men and Assistant Aldermen.
In the motion for an appeal, it is alleged “ that the city of New Orleans is interested in this-suit, in a sum exceeding five hundred dollars.” The nature of this interest is not stated.
In the affidavit of the Mayor, accompanying tho motion for an appeal, it is alleged “ that the city of New Orleans has a largo pecuniary interest at stake; that the revenues and property of the city arc administered by tho Common Council, and that both the property of tho city of New Orleans and its revenues are valued for the present year at over several millions of dollars, and, by law, placed umler the control of the Council, and would bo under the control of W. It. Pish and the other informers, if said parties wore permitted to exercise the duties, and to occupy the seats of Aldermen and Assistant Aldermen, in tho Common Council of said city of New Orleans. Defendant further says that the city of Now Orleans is a political corporation duly chartered by law; that said city is interested in this suit in a sum exceeding five hundred dollars, and that it is aggrieved by the interlocutory orders and tho final judgment herein rendered,” etc.
IVe have examined the record in vain to ascertain what the pecuniary interest of the city, in this suit, is.
What is decided against the city in this suit ? What can he decided in her favor on appeal ?
How can any pecuniary interest be said to be involved in this case, where there are neither salaries, fees nor perquisites attached to tho offices of Aldermen and Assistant Aldermen, which are the subjects of the suit ?
But whether there can bo any pecuniary value attached to said officer, or not, it is clear the city has no direct pecuniary interest in the suit.
It has been decided that, in a suit for something which has an appreciable money value, the oath of the appellant may supply the omission of evidence as to the value of the thing in controversy.
But we are not prepared to say that the mere affidavit of any one, that ho is interested in a suit between other parties, will authorize an appeal by him. We had occasion to decide otherwise in the suit of Samuel Johnson v. The City of New Orleans, on an application of the French Society for charity and mutual relief, to compel the Judge ot the Sixth District Court to grant them an appeal. 2 R. 391; 4 N. S. 342.
Tho Court will notice, ex officio, that there is no order of appeal iu favor of the defendants. They did not ask for an order of appeal ; the fault is imputable to them. 2 Au. 752; 5 Au. 666; 20 An. 193.
It is ordered that this appeal he dismissed at the cost of the appellant.
Rehearing refused.